F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        APR 13 2000
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MYRON RAY CARTER,

                 Plaintiff-Appellant,

    v.                                                 No. 99-1118
                                                   (D.C. No. 93-D-2247)
    WARREN T. DIESSLIN; JOHN                             (D. Colo.)
    STARK; JON JOHNSON; WILLIAM
    BRUNELL; WARREN LEONARD;
    MARY STOUT; PATRICIA L.
    MCCARTHY; KENT JOHNSON;
    GARY CROWDER; MARCUS
    WARD; FRANK M. SMITH;
    WILLIAM TURNER; TERI REED;
    SUSAN MILLER; FAIRE FEAZ,
    “John Does” and other unnamed and
    unknown agents of the Buena Vista
    Correctional Facility, or successors in
    office, individually and in their
    official capacities,

                 Defendants-Appellees.


                              ORDER AND JUDGMENT        *




Before BALDOCK , BRISCOE , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Myron R. Carter appeals from the    district court ’s judgment

granting summary judgment to defendants on his civil rights claims filed pursuant

to 42 U.S.C. § 1983.   1
                           He has also moved for leave to proceed without

prepayment of fees; that motion is granted. 2 On appeal, plaintiff contends that

the district court erred in granting summary judgment to defendants because his

complaint and affidavit allege sufficient specific facts supporting his claims of

denial of access to the courts, wrongful and retaliatory disciplinary hearings,


1
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
2
       Plaintiff has consented to disbursement of partial payments of the filing
fees from his prison account. He must pay $105.00 to the clerk of the district
court. His custodian shall, within thirty days of the date of this order, deduct and
pay to the clerk of the United States District Court for the District of Colorado an
amount equal to twenty percent of the greater of--

             A) the average monthly deposits to his account, or

             B) the average monthly balance in his account for

                 the six-month period immediately preceding filing
                 of the notice of appeal in this case.

       In either event, plaintiff’s custodian shall forward payments from plaintiff’s
account equal to twenty percent of the preceding month’s income each time the
account exceeds $10.00 until the filing fees are paid in full. The clerk of this
court is directed to serve a copy of this order on plaintiff’s custodian forthwith.


                                           -2-
failure to protect him from harm, racial harassment and retaliation, wrongful

change of cell assignment, wrongful termination, wrongful withholding of funds,

and civil conspiracy. He also contends that the district court erred in disallowing

his discovery requests based on defendants’ qualified immunity defense. Finally,

he asserts error in the court’s denial of his motion to amend his complaint to add

new claims and defendants.   3



      We review the district court’s grant of summary judgment de novo,

applying the same standards as the district court pursuant to Fed. R. Civ. P.

56(c). See Dodge v. Cotter Corp.,     203 F.3d 1190, 1201 (10th Cir. 2000). The

district court’s rulings regarding plaintiff’s discovery requests and his motion to

amend his complaint are reviewed only for abuse of discretion.             See Cole v.

Ruidoso Mun. Schs. , 43 F.3d 1373, 1386 (10th Cir. 1994);             Grossman v. Novell,

Inc. , 120 F.3d 1112, 1126 (10th Cir. 1997).

      After careful consideration of plaintiff’s arguments together with

defendants’ response, the record on appeal,         4
                                                        and the applicable law, we conclude

3
       In connection with his motion to amend before the  district court , plaintiff
sought to add an additional plaintiff, Ms. Betty A. James, to his suit. Although
the district court denied his request, Ms. James’ name was included in plaintiff’s
notice of appeal. Upon this court’s order to show cause, Ms. James has filed a
“motion to dismiss notice of appeal,” essentially asking this court to dismiss her
from the case. The motion is granted; Ms. James is dismissed as a nonparty.
4
        Defendants suggest that we dismiss this appeal because plaintiff’s appendix
is deficient. See Appellees’ Br. at 6. In turn, plaintiff asserts that we should
                                                                        (continued...)

                                              -3-
that the district court correctly decided this case. Therefore, for substantially the

same reasons as set forth in the magistrate judge’s recommendation dated

January 13, 1998, and the   district court ’s order dated February 12, 1999, the

judgment of the United States District Court for the District of Colorado is

AFFIRMED.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




4
 (...continued)
strike defendants’ brief as untimely filed.  See Reply Br. at 3. There is no basis
for plaintiff’s assertion; defendants’ brief was timely filed as scheduled on our
docket. We decline defendants’ invitation to dismiss on technical grounds
because their supplemental appendix provides the necessary documents.       See
O’Dell v. Shalala , 44 F.3d 855, 857 n.2 (10th Cir. 1994) (stating that court chose
to address case on the merits where, although record was inadequate, excerpts
were sufficient to support the agency’s determination).

                                          -4-